        Case 1:16-cv-01079-ALC-BCM Document 86 Filed 08/19/20 Page 1 of 1

                                                                                     KANE KESSLER, P.C
                                                                                     666 THIRD AVENUE
                                                                                     NEW YORK, NEW YORK 10017-4041
                                                         8/19/20                     TEL 212.541.6222
                                                                                     FAX 212.245.3009


                                                                                     WWW.KANEKESSLER.COM
                                                                                     WRITER’S DIRECT NUMBER
                                                                                     212.519-5162
                                                                                     WRITER’S EMAIL
April 1, 2020                                                                        Jschmalz@kanekessler.com




Via ECF and Email: ALCarterNYSDChambers@nysd.uscourts.gov
Hon. Andrew L. Carter, Jr., U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, New York 10007

         Re:        David Heard v. Statue Cruises, 2016 CV 01079 (ALC)(BCM)
                    Joint Letter Regarding the Filing of Pre-Motion Letters and Schedule

Dear Judge Carter:

        On March 18, 2020, the Honorable Barbara Moses, U.S.M.J., issued a Decision and Order
directing the parties in this action to submit a joint letter to you, no later than April 1, 2020,
proposing a schedule for the filing of pre-motion letters regarding summary judgment and/or a
joint pretrial order in accordance with your Individual Practices §§ 2(A), 4(A). This letter
constitutes such correspondence.

        On March 24, 2020, the undersigned counsel conferred by telephone on this subject. Ms.
Schmalz advised Mr. Litt that Statue Cruises intends to file a motion for summary judgment. Mr.
Litt indicated Plaintiff’s counsel was still considering whether Plaintiff intended to file such
motion and, due to the circumstances related to COVID-19, he was unable to access files in his
office needed to make such determination. Ms. Schmalz noted that as a practical matter she too
cannot access her office and case files at this time.

        We agreed to jointly request an extension of time for counsel to propose a schedule to
the Court for pre-motion letters until the earlier of 1) two weeks after the NYS PAUSE order
expires and we are permitted to return to the workplace; or 2) when we are no-longer deemed
non-essential and regain access to our New York City offices and case files. We understand the
Court is operating on a limited basis at this time as well. We appreciate your consideration of this
request and will await further instruction from the Court.

Respectfully submitted,



/s/Jennifer M. Schmalz, Kane Kessler P.C.               /s/Marc Litt, Wachtel Missry LLP
Counsel for Defendant Statue Cruises                    Counsel to Plaintiff David Heard




4816-5840-9913 v1

                                                                   8/19/20
